PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/319,550
Filing Date: 22 Jan 2019
Appellant(s): TAKADA, Atsutoshi



__________________
John P. Hocker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.

Every ground of rejection set forth in the Office action dated March 2, 2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-24, rejected under 35 U.S.C. 103 as being unpatentable over Wekell (US 5,450,284) in view of Clemens (US 5,019,942).

In regards to independent claim 11, the appellant argues, “the combination of Wekell and Clemens fail to teach or suggest the combination of limitations recited in claim 11. This is because neither Wekell and Clemens, taken alone or in combination, discloses or suggests: “the plate including outer peripheral surfaces that border the outer peripheral portion of the plate and that are perpendicular to the plate; and a pressing member that presses the plate against the package to prevent oxygen inflow into the package via cracks in the package, thereby making it possible to prevent smoke emission by and ignition of the power semiconductor element” as recited in independent claim 11.”
“First, the Final Office Action, at page 3, asserts that FIG. 3 of Clemens teaches a cover 40 (the alleged plate) that has side walls perpendicular to the base (the alleged plate including outer peripheral surfaces that border the outer peripheral portion of the plate and that are perpendicular to the plate). However, Clemens is not directed to, and does not mention, preventing smoke emission from the package 12. The Examiner’s failure to explain how Clemens allegedly inherently discloses this feature results in a failure of the Examiner to establish a prima facie case of obviousness.”

Examiner’s Response to argument (a):
  The examiner relies on the structural limitations of Wekell to teach “a semiconductor element holding and ignition prevention device (10) comprising: a package (12) that houses a power semiconductor element therein (Transistors are semiconductor devices used to amplify and switch electronic signals and power) and dissipates heat to a cooler (18) from a first surface of the package (12); a plate (14) covering a second surface of the package that opposes the first surface of the package (12); and a pressing member (20) pressing the plate against the package (the limitation "to prevent oxygen inflow into the package via cracks in the package, thereby making it possible to prevent emission by and ignition of the power semiconductor element" is considered to be functional language and is not considered to be germane to the product claim); Wekell also teaches one peripheral surface at the border of the plate (figure 3, one tab extended perpendicular from the base).” (page 3, lines 5-14 of the Final Office action).  The examiner did not rely on Clemens to teach the claimed limitation "to prevent oxygen inflow into the package via cracks in the package, thereby making it possible to prevent emission by and ignition of the power semiconductor element."  Clemens teaches a plate (40) including outer peripheral surfaces (figure 3, the insulator (40) has side walls perpendicular to the base) that border the outer peripheral portion of the plate and that are perpendicular to the plate (figure 3, the insulator (40) has side walls perpendicular to the base)(claim rejection 1, Page 1 of the Office Action). 
With the above statements, the examiner traverse the appellant’s arguments.  

Appellant asserts that the Examiner’s reliance on “design choice” is improper. Because the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded per Ex Parte Bagnall. 

Examiner’s Response to argument (b):

The examiner respectfully traverse. The examiner did not only rely on “design choice” as a motivation to combine the Wekell and Clemens references in claim 11. On Page 3, line 20 through Page 4, line 6 of the Office Action, a motivation for combining Wekell and Clemens states, “It would have been an obvious matter of design choice to have included the plurality of peripheral surfaces of the plate of Wekell as taught by Clemens, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966; this particular structure of the plate forms a cavity, the cavity is constructed for receipt of the housing of the electronic device package (column 3, lines 50-55); The cover includes a cavity for receiving the electronic device package and means for aligning the package with respect to the cover and to the heatsink. Thus the invention provides an improved insulating cover for an electronic device package mounted on a heat sink having a clip which aligns the electronic device package with respect to the heat sink and insures a maximum predetermined creep distance between the electronic device package and the heat sink (column 2, lines 40-45 of Clemens).
	The appellant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Third, as shown in annotated FIG. 3 of Clemens above, the housing 20 of Clemens is not a pressing member, much less, “a pressing member that presses the plate [allegedly cover 40 of Clemens] against the package to prevent oxygen inflow into the package via cracks in the package, thereby making it possible to prevent smoke emission by and ignition of the power semiconductor element.”

Examiner’s Response to argument (c):
The examiner respectfully traverse. The Clemens' reference has not been used to reject the limitation “a pressing member.”  In regards to the Clemens’ reference, the claim 1 rejection states, “Clemens teaches a plate (40) including outer peripheral surfaces (figure 3, the insulator (40) has side walls perpendicular to the base) that border the outer peripheral portion of the plate and that are perpendicular to the plate (figure 3, the insulator (40) has side walls perpendicular to the base)(claim rejection 1, Page 1 of the Office Action).

In conclusion, the examiner respectfully traverse the arguments a) through c) of claim 11 presented by the appellant. Furthermore, in response to the appellant’s arguments on inherency; the MPEP 2112 states:
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
The examiner relied on the claimed structural features of Wekell which teaches the “pressing member (20) that presses the plate (14)(which enclosed the package (12) against the package (12)” to show that the functional feature "to prevent oxygen inflow into the package via cracks in the package, thereby making it possible to prevent emission by and ignition of the power semiconductor element" is inherent since the structural limitations are met by the reference of Wekell.  Even if the appellant does not agree that the structural features of Wekell are inherent, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Also, in regards to the argument that “neither Wekell and Clemens, taken alone or in combination, discloses or suggests: “to prevent smoke emission by and ignition of the power semiconductor element,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In regards to arguments against the clam rejection of dependent claim 23, the appellant argues “in rejecting claim 1, the Examiner asserted that the housing 20 of Clemens is the claimed pressing member. In the rejection of claim 23, the Examiner now asserts that the supporting clamp 20 of Wekell is the claimed pressing member. However, even if the supporting clamp 20 of Wekell is a “spring member,” the Examiner has failed to explain a reasonable motivation to replace the housing 20 of Clemens with the supporting clamp 20 (alleged pressing spring member) of Wekell.

	The examiner respectfully traverse. In claim rejection 11, the examiner used the “clamp 20” in the Wekell reference to reject the claim limitation “pressing member” in claim 11. For claim 23, the examiner states in the Office Action (page 7, line 7) that the “pressing member (20) is a spring member.” The Wekell reference teaches that the clamp (20) has retaining fingers (76) (and) exert a retaining force on the transistors, column 4, lines 20-21). With that said, the clamp (20) of Wekell is considered to be a spring.  In regards to the statement that “the Examiner has failed to explain a reasonable motivation to replace the housing 20 of Clemens with the supporting clamp 20 (alleged pressing spring member) of Wekell,” the examiner respectfully traverse. The examiner has not replaced the housing of Clemens with the supporting clamp (20).  The Clemens reference has only been utilized to teach “a plate (40) including outer peripheral surfaces (figure 3, the insulator (40) has side walls perpendicular to the base) that border the outer peripheral portion of the plate and that are perpendicular to the plate (figure 3, the insulator (40) has side walls perpendicular to the base)(claim rejection 1, Page 1 of the Office Action).” On this case, no motivation was needed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRYSTAL ROBINSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
Conferees:
/DAVID S MARTIN/RQAS, OPQA                   

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.DETAILED ACTION